Citation Nr: 1755511	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a headache disorder to include migraines.

4.  Entitlement to service connection for alcohol and or substance abuse dependence to include secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for an acquired psychiatric condition to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran was offered the opportunity to testify at a hearing before the Board, and the Veteran declined the opportunity.  However, the Veteran testified at his VA regional office before a Hearing Officer in September 2013.  The transcript of the hearing is associated with the claims file.  The Veteran's authorized representative also submitted an Informal Hearing Brief dated August 2017.

The issue of service connection for hearing loss and service connection for an acquired psychiatric disorder to include schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus originated in service and has continued to this day.

2.  The Veteran's headache disorder was not present during service, has not been continuously present since service, and was not manifest within one year of separation from service.


CONCLUSIONS OF LAW
1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §, 3.303 (2017).

2.  The criteria for service connection for a headache disorder have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that while the claim is being remanded for to find psychiatric treatment records, the Board finds that the Veteran is not prejudiced by having his claim for headaches adjudicated at this time, as the Board does not believe that such records present any reasonable possibility of assisting the Veteran's headache claim.  Here, there is no suggestion that the Veteran received any treatment for headaches in service, and he even denied having ever experienced headaches on his medical history survey completed in conjunction with his separation physical.  There likewise was no diagnosis of or treatment for any headaches shown for years after service.  Finally, while the Veteran's representative specifically requested development with regard to the psychiatric issue on appeal, he gave no indication that the headache claim should be remanded as well.  As such, the Board does not believe that the Veteran's headache claim should be included with the remand portion of this decision.  

While No VA examination was requested in relation to the issue of service connection for a headache disorder, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his headache disorder either began during or was otherwise caused by his active service.  However, as will be explained, the Veteran's statements have been sufficiently inconsistent with one another that they are not found to be credible.  Therefore, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his specific statements at the time of separation and by the incredibility of his statements since that time.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases including schizophrenia (psychosis) and sensorineural hearing loss, based, upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Tinnitus

The Veteran is seeking service connection for tinnitus.  The Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility with regard to his statements as to the onset of tinnitus.  As noted, the Veteran's statements regarding the onset and etiology of his headaches have been inconsistent and are not found to be credible.  Conversely, the Veteran has consistently reported that his tinnitus began in service and continues to this day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the Board finds that the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, because tinnitus is not documented in the service treatment records.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, the statements sufficiently refute the basis of the examiner's conclusion.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Headache Disorder

The Veteran seeks service connection for migraine headaches, which he asserts is due to his active service.

The Veteran's STRs do not show any complaints, treatment, or diagnosis of a chronic headache disorder during his active service.  At the time of his April 1975 separation physical, the Veteran specifically denied having either head injury and/or frequent/severe headaches.

Other than the Veteran's statements, the record contains no evidence of a headache disorder for more than 20 years after his 1975 separation from service.  There is no competent medical opinion of record which even suggests that the Veteran's currently diagnosed headache disorder might be related to his service.

The Veteran is competent to report symptoms such headaches as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board does not find the Veteran's statements to be sufficiently credible to establish that his headaches began during service.
Service treatment records do not show any complaints of, or treatment for, headaches.  Moreover, the Veteran specifically denied headaches on his medical history survey completed in conjunction with his separation physical.  Of note, contemporaneous evidence has greater probative value than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Here, the Veteran specifically denied having ever had headaches at separation, and only begins asserting such an onset many years later in conjunction with a claim for benefits.
Moreover, following service there is no record of any headache treatment for many years.

While the Veteran testified at a DRO hearing that he believed his headaches had begun as a result of the stress from having to get up early in the military, he has also offered at least two other versions of when or how his headaches began, including an allegation that the headaches began after being robbed and beaten with a gun in the 1990s and an allegation that the headaches were triggered by the voices in his head.  Given the inconsistency of his reports the Board finds that his statements are too inconsistent to establish that his headaches, which the record shows were first diagnosed many years after service, began during service.  The Veteran is simply found not to be credible on this point.

Here, the Veteran has on one occasion asserted that he developed a headache disorder in service that continued to the present time.  However, he specifically denied having frequent headaches at separation, and there is no record of any treatment for any headaches until decades after service.  Moreover, he has offered other accounts of the onset of his headaches.  As such, the Board does not find the Veteran's statements to be sufficiently credible to establish the onset of a headache disability within a year of military service.  Moreover, no medical evidence of record has been advanced even suggesting such an onset.

Therefore, the claim is denied.  


ORDER

Service connection for tinnitus is granted.

Service connection for a headache disorder is denied.


REMAND

Acquired Psychiatric Condition

The Veteran's representative submitted an Informal Hearing Presentation dated August 2017, requesting assistance in obtaining the Veteran's mental health and social examination records that do not appear to have been associated with the Veteran's claims file.  These records may be beneficial to the Veteran's claim and should be obtained.

Specifically, the representative noted that on January 6, 1975 the Veteran was shown to have undergone a medical examination in preparation for reporting to the Consolidated Mess Hall, 2ndBN, 39 THFA as a food handler.  The Veteran had apparently been relieved of his duties as an artillery loader with the same unit.  On January, 21, 1975, the Veteran was referred to mental health for what was termed a social examination.  On February 20, 1975, he was returned to duty with reservations, as noted by the medical examiner.  On April 7, 1975, the Veteran received an expedited discharge under Honorable Conditions (General Discharge), reduced to the rank of E1.  

The representative suggested that the Veteran's Military Personnel File that might shed more evidence on the Veteran's separation issues, and should be obtained.  The Board agrees.

The representative also noted that no attempt appeared to have been made to obtain copies of any mental health records (Social Examination shown in service) as documented in the Veteran's service treatment records.  The representative suggested that these records may have been stored separately from the Veteran's service treatment records.  The Board agrees that these records should also be sought.

The Board is also remanding the Veteran's claim for service connection for alcohol and or substance abuse dependence as inextricably intertwined with the Veteran's service connection for an acquired psychiatric disorder claim.  The Veteran has reported that post-service and after diagnosis of chronic paranoid schizophrenia, that he developed an alcohol and drug problem in Germany and that is the reason he was separated.  The representative pointed out that the onset of schizophrenia in males is most often in early adulthood, and that the onset of schizophrenia and alcohol and substance abuse usually went hand and hand (with more than 60 percent of patients diagnosed with schizophrenia also being diagnosed with alcohol and substance abuse).  The representative suggested that substance abuse was prevalent in a considerable percentage of schizophrenic patients, even prior to first admission for schizophrenia, and noted that there were multiple causal relationships between schizophrenia and substance abuse.  The representative asserted that roughly 3 out of 10 comorbid patients abuse alcohol or illicit drugs before the first signs of schizophrenia emerge, whereas the rest start substance abuse around or after the first signs.  In either case, the representative suggested that it was most likely that the Veteran's problems (both schizophrenia and substance abuse) began around the same time in service, citing "Substance Abuse and the Onset of Schizophrenia" by Martin Hambrecht MD, PhD, Central Institute of Mental Health and Heinz Hafner.  

Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  In an April 2012 VA treatment record, it was noted that the Veteran's hearing was grossly normal.  In June 2012, a VA examination was provided which did not show hearing loss for VA purposes in either ear.  In September 2012, testing appeared to show normal hearing in the right ear, but significant hearing loss in the left ear.

In October 2013 it was noted that a September 2013 audiogram showed hearing that was within normal limits through 6000 Hz in the right ear but with a speech recognition test of 92 percent (which would be considered a hearing disability for VA purposes).  On the left ear it was noted that hearing was within normal limits, but speech recognition testing was 84 percent.  It is noted that the Veteran initially only responded at higher levels, but eventually responded at lower levels.  However, speech recognition testing was not repeated after the Veteran began responding at lower levels.  As such, it is unclear what the accuracy level of the speech recognition testing was.

Additionally, the Veteran's representative suggested that there was a shift in decibel loss at at least one frequency during service, which was not commented on by the VA examiner.  In the examiner's defense, the testing at that time did not show a hearing loss disability in either ear for VA purposes and therefore any in-service shift would have been immaterial.

Nevertheless, given the discrepancies between the hearing tests that have been conducted, the Board believes another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Service Personnel Records. 

2.  Obtain any available mental health treatment records from the Veteran's time in service, to include his mental health records and full report of his January 1975 social examination (mental health records may be stored separately from other medical records).  If no records are found, it should be documented.

3.  Conduct a VA hearing examination.  The examiner should review the June 2012 VA examination, the September 2012 hearing test and the September 2013 hearing test, and opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran has hearing loss in either ear that either began during or was otherwise caused by his military service.  Why or why not? 

In so doing, the examiner should indicate whether there was any shift in hearing acuity during service, and if so what the significance of it is.

4.  Then, readjudicate the claim on appeal to include the Veteran's in-service mental health/social evaluation file and service connection for alcohol and or substance abuse dependence as secondary to an acquired psychiatric disorder.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


